Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 11296467, 9627828, 9614335, 9583902, 9484692, 10707630, 10424886, 10424885, 10424884, 11133626 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-29, 31-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 21) A power distribution unit, comprising: a housing having at least one outlet bank aperture; a power input coupled with the housing and connectable to an external power source; at least one outlet bank located at least partially within the at least one outlet bank aperture and including: a unitary body having a one-piece molded plastic construction, said unitary body comprising: a surrounding sidewall; a surrounding flange projecting outwardly from said surrounding sidewall and abutting the housing; a recessed surface; a fixed array comprising a plurality of spaced apart outlet cores projecting upwardly from the recessed surface toward a front face of said housing, each of said outlet cores having a core height and configuration sufficient to receive at least one of an IEC C-14 plug or an IEC C-20 plug, wherein each outlet core has a uniform shape throughout at least a majority of its core height; an unobstructed space located between each adjacent pair of the plurality of spaced apart outlet cores so that there is an absence of a divider wall, providing a-3-157986920.1Application No.: 16/919,999Docket No.: 089344-8034.US14 bResponse to Office Action dated August 16, 2022arrier-free region between each adjacent pair of said outlet cores; and a plurality of electrical terminals disposed in each outlet core.

(Claim 33) An outlet bank, comprising: a one-piece molded plastic unitary body, including: a surrounding sidewall; a surrounding flange projecting outwardly from said surrounding sidewall; -5- 157986920.1Application No.: 16/919,999Docket No.: 089344-8034.US14 Response to Office Action dated August 16, 2022 a recessed surface; a fixed array comprising a plurality of spaced apart outlet cores projecting upwardly from the recessed surface, each of said outlet cores having a core height and configuration sufficient to receive at least one of an IEC C-14 plug or an IEC C-20 plug, wherein each outlet core has a uniform shape throughout at least a majority of its core height; an unobstructed space located between each adjacent pair of the fixed array of spaced apart outlet cores so that there is an absence of a divider wall, providing a barrier-free region between each adjacent pair of said outlet cores; and a plurality of electrical terminals disposed in each outlet core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/29/2022